DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to EP 18180668.8, filed June 29, 2018 and titled “IMPROVEMENTS IN OR RELATING TO SPILLOVER CANCELLATION."
Status of Claims
Amendments to claims 1, 9-13 and 15-19.
Claims 1-19 are currently pending.
Response to Remarks 
In view of Applicant’s amendments and remarks, the Examiner withdraws the claim interpretation and 112 rejection.
Regarding the prior art rejection, a new reference has been found necessitated by Applicant’s amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tract (US 2019/0386693) with a PCT filed date March 10, 2017, e.g. WO 2018/162958.
As to claim 9,  Tract discloses a system for cancelling an effect of spillover in a radar system having at least one transmitter and at least one receiver (intended use; Para. 3 “Spurs are narrowband interference signal that occur in RF frontend components, e.g. due to imperfect crosstalk between transmitter and receiver branches; see also radio transceiver shown in figure 3 part 1), the system having circuitry comprising: 
for each transmitter-receiver pair, primary impulse response circuitry configured to generate a primary impulse response characteristic indicative of a spillover channel between the transmitter and the receiver of the transmitter-receiver pair (Id. e.g.                                 
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            j
                                            
                                                
                                                    ω
                                                
                                                
                                                    1
                                                
                                            
                                            n
                                            
                                                
                                                    T
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            ; see also Para. 24 “The adaptive filter 14 may be implemented as any means for filtering adaptively, one or more filter modules, units, devices, as a Finite Impulse Response (FIR) filter, an Infinite Impulse Response (IIR) filter …”)
for each receiver, a cancellation filter associated therewith and configured for generating cancellation signals for the receiver (Id. items 14.1, 14.2 and 14.3 and item 34 [ titled “low pass filter and averaging module,” e.g. Para. 27] are all considered part of the filter circuit referred to as the Spur reduction circuit in Fig. 3 part 1); and 
for each receiver, combining elements for applying cancellation signals from the cancellation filter to the receiver into I and Q branches after a mixer to attenuate the effect of spillover in output data from the receiver (Id. after item 42 and shows two signals leaving item 42 which is the baseband mixer.  See also 
wherein each receiver comprises a cancellation path which includes the cancellation filter for the receiver, the cancellation path being further configured to: receive the primary impulse response characteristic from the primary impulse response circuitry (Figure 3 “[S]canceller” circuit), 
a signal to be transmitted by each transmitter of the radar system (Fig. 3 items 25 and 22), and
the output data from the receiver (Fig. 3 “DIG RF” is an output), and -3-Application No.: 16/450,885 Filing Date:June 24, 2019
provide each signal (Fig. 3 output of item 50) and the output data from the receiver (Fig. 3 “e(n)”) together with the primary impulse response characteristic (Fig. 3 e.g.                                 
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            j
                                            
                                                
                                                    ω
                                                
                                                
                                                    1
                                                
                                            
                                            n
                                            
                                                
                                                    T
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            ) as inputs to the cancellation filter for the generation of the cancellation signals therefrom (Fig. 3 “Spur reduction circuit”).  
As to claim 10, Tract discloses the apparatus of claim 9, wherein, for each receiver, the cancellation path further comprises adaptive processing circuitry configured to receive the output data from the receiver to update coefficients for the cancellation filter (FIR or IIR filters as cited in claim 9).  
As to claim 11, Tract discloses the apparatus of claim 9, wherein, for each receiver, the cancellation path further comprises secondary impulse response circuitry configured to generate a secondary impulse response characteristic corresponding to components in the receiver and the cancellation path associated with that receiver, and the cancellation path is further configured to update coefficients of the cancellation filter in accordance with the secondary impulse response characteristic (Fig. 3 shows at least 3 impulse responses).  
As to claim 12, Tract discloses the apparatus of claim 11, wherein, for each cancellation path of each receiver, the adaptive processing circuitry is further configured to receive the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tract (US 2019/0386693) with a PCT filed date March 10, 2017, e.g. WO 2018/162958, in view of Cyzs (US 2013/0102254).
The Examiner notes that most of the features of claims rejected above apply mutatis mutandis to most of the features claimed below.  
As to claims 1 and 15, Tract teaches a : 
a cancellation circuit configured to cancel an effect of spillover in a radar system having at least one transmitter and at least one receiver (Fig. 3 as discussed in the rejection of claim 9), the cancellation circuit comprising: 
for each transmitter-receiver pair, primary impulse response circuitry configured to generate a primary impulse response characteristic indicative of a spillover channel between the transmitter and the receiver of the transmitter-receiver pair; for each receiver, a cancellation filter associated therewith and configured to generate cancellation signals for the receiver (Id.); and 
-4-Application No.: 16/450,885Filing Date:June 24, 2019for each receiver, combining elements for applying cancellation signals from the cancellation filter to the receiver into I and Q branches after a mixer so as to attenuate the effect of spillover in output data from the receiver (Id.); 
wherein each receiver comprises a cancellation path which includes the cancellation filter for the receiver (Id.), the cancellation path being further configured to: 
receive the primary impulse response characteristic from the primary impulse response circuitry, a signal to be transmitted by each transmitter of the radar system, and the output data from the receiver, and provide each signal and the output data from the receiver together with the primary impulse response characteristic as inputs to the cancellation filter for the generation of the cancellation signals therefrom (Id. Again, the rejection of claim 9 applies equally here.).  
Tract does not teach a radar.  The claimed subject is directed to mitigation or cancelling the effect of spillover also called spurs that occur between the receiver and transmitter of a transceiver.  Whether the transceiver is used for radio application or radar applications is irrelevant to the circuitry specific to spillover cancellation.  Here, the field of endeavor is spillover cancellation for transceivers or, at the very least, spillover is the pertinent problem to be solved for any transceiver regardless of application.  Nothing in the claimed subject matter of claims 1-8 and 13-9 include features that would distinguish the claimed transceiver as a radar in contrast to other types of transceivers, e.g. radio, other than just simply cited radar as nomenclature.   
In the same field of endeavor, Cyzs teaches a radar system comprising circuitry to attenuate leakage/spillover.  See Non-Final Page 9 (citing Para. 284 and Figure 3).  
In view of the teachings of Cyzs, it would have been obvious to one having ordinary skill at the time of filing that the Spur reduction circuit as taught by Tract could be applied to any See MPEP 2143 Exemplary B.  As such, one of ordinary skill would be motivated to apply the Spur reduction circuit to any transceiver to mitigate spillover thereby improving signal-to-noise.  
As to claims 2 and 16, Tract in view of Cyzs teaches the radar system of claims 1 and 15, wherein, for each receiver, the cancellation path further comprises adaptive processing circuitry configured to receive the output data from the receiver to update coefficients for the cancellation filter (Tract: FIR or IIR filters as cited in claim 9).  
As to claim 3, Tract in view of Cyzs teaches the method of claim 1, further comprising, in the cancellation path of each receiver, inputting the signal to be transmitted be each transmitter to the cancellation filter (Tract Fig. 3 output of item 50).  
As to claims 4 and 17, Tract in view of Cyzs teaches the radar system of claims 1 and 15, wherein, for each receiver, the cancellation path further comprises secondary impulse response circuitry configured to generate a secondary impulse response characteristic corresponding to components in the receiver and the cancellation path associated with that receiver, and, the cancellation path is further configured for updating coefficients of the cancellation filter in accordance with the secondary impulse response characteristic (Tract: Fig. 3 shows at least 3 impulse responses).  
As to claims 5 and 18, Tract in view of Cyzs teaches the radar system of claims 4 and 17, wherein, for each cancellation path of each receiver, the adaptive processing circuitry is further configured to receive the secondary impulse response characteristic and for using the secondary impulse response characteristic with the output data from the receiver to update coefficients for the cancellation filter (Tract: An error “e(n)” is used to update all at least three impulse responses).  
Regarding claim 13, the rationale to combine Tract with Cyzs to teach a radar system comprising a spur reduction circuit in claims 1 and 15 applies mutatis mutandis to claim 13. Please also see the following rejection.
As to claims 6, 13 and 19, Tract in view of Cyzs teaches the radar system of claims 4, 9 and 17, wherein, for each receiver, the cancellation path further comprises dithering circuitry configured to generate a dithering signal, and combining circuitry configured  to combine the dithering signal with the cancellation signal to produce a modified cancellation signal (Cycs Para. 169 “sampling the noise … injecting a corresponding interference cancelling signal … in order to cancel this same noise that enter the receiver.”  See Para. 206 and 250).  
In view of the teachings of Cyzs, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply a dithering signal to the Spur reduction unit as taught by Tract in view of Cyzs in order for the FIR filters to take into account and eliminate any unnecessary noise that is common to a receive even when the receive is not actively receiving, e.g. thermal noise, thereby improving the signal-to-noise ratio of the receiver and/or received signal.  
As to claim 7, Tract in view of Cyzs teaches the method of claim 1, further comprising, for each receiver, implementing the cancellation path in the time domain (Tract’s Fig. 3 is in the time domain)
As to claim 8, Tract in view of Cyzs teaches the method of claim 1, further comprising, for each receiver, implementing the cancellation path partially in the time domain and partially in the frequency domain (Cyzs: Para. 117 “by temporarily converting it to frequency domain … 
In view of the teachings of Cyzs, it would have been obvious to apply a Fourier transform to the data being filtered by the FIR filters because one of ordinary skill understands that FIR filters use convolution in time but in the frequency domain convolution is multiplication which is much simpler and faster than convolution thereby reducing computation time and required memory. 
As to claim 14, the rejection of claims 1 and 15 applies mutatis mutandis to claim 14 and as shown by Tract in figure 3 showing the transceiver connected to the Spur reduction circuit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648             

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648